Citation Nr: 1332674	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, right knee.  

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



REMAND

The Veteran served on active duty from June 1977 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the claim in November 2011 for additional development.  

In its 2011 remand, the Board requested that a VA examination be provided to assess the current severity of the Veteran's service-connected bilateral knee disability.  The Board requested specific information regarding any functional impairment that results during periods of flare-ups of the Veteran's disability.  The Board stated that the examiner was to inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The Board requested that the examiner equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits were to be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion may not be shown on examination.  

A December 2011 examiner noted the Veteran's reports of flare-ups that impact the function of his knees and included the Veteran's description of that impact as "stairs, descending is worse, no kneeling, squatting, prolonged sitting aggravates, difficulty getting up from floor."  However, the examiner did not opine as to the functional impairment in terms of loss of motion that resulted during such flare-ups.  

As the Board's November 2011 remand order has not been met, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with a qualified clinician to determine the current severity of the service-connected knee disabilities.  The examiner should review the claims folder, a copy of this remand, and any evidence in Virtual VA.  All indicated testing should be conducted.

The examiner should report the range of motion of the knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  Each knee should be evaluated in this manner.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating the knee disabilities.)

Finally, the examiner should provide an opinion on the question of employability.  Specifically, it should be noted, given the Veteran's education and occupational background, whether his service-connected knee disabilities cause him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concludes that the Veteran has been made unemployable or not by his knee disabilities.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.  Further development as deemed necessary should be undertaken, including referral for extraschedular consideration, if warranted.

3.  If a benefit sought on appeal is denied by the AOJ, the Veteran and his representative should be furnished a supplemental statement of the case.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

